Title: To Thomas Jefferson from Samuel Freeman, 1 May 1793
From: Freeman, Samuel
To: Jefferson, Thomas



Sir
Portland May 1. 1793

Considering it of the utmost importance that a knowledge of the Laws of the United States should be generally circulated—and that they are printed in no part of this extensive and increasing District (the District of Maine) I readily joined in an Application to you Sir, which I signed yesterday requesting that they might be printed in the Gazette of Maine. As the Gentlemen who have signed the same Application are probably all Strangers to you, I take the liberty to assure you that they are Gentlemen of the first Character in this Town, and many of them the most eminent Merchants here. You will doubtless consider me as no less a Stranger than the other Gentlemen. I beg leave therefore to refer you to the Honorable Timothy Pickering Esqr. Post Master  General, under whom I have the Honor to serve as a Deputy Post Master in this place.
Mr. Titcomb the Printer of the abovementioned Paper is a worthy young Gentleman who would be happy to serve the Public in any way within his Power. His Paper is well executed and has a general circulation, particularly among the mercantile part of the Community and excepting the Eastern Herald, which I am told is not so generally taken by the Merchants in this Town, is the only Paper printed within the District.
The expediency of the measure is pointed out in the Application. Your own Judgment, will doubtless concur therein. I need not therefore add but that I am with the most profound respect Your most obedient, and very humble Servant

Sam Freeman

